Citation Nr: 1217235	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lower back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1995 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction remains with the RO in St. Petersburg, Florida.

This case was previously remanded by the Board in July 2010.  The issues of service connection for low back and left knee disorders are now ready for further disposition. 

Also, as noted in the July 2010 Remand, the Veteran initially perfected an appeal with respect to entitlement to an initial compensable rating for rhinorrhea.  In a subsequent statement of accredited representative (VA Form 646), the Veteran's representative expressly withdrew this appeal; thus, there being no remaining issue of law or fact with respect to this claim, it is not before the Board at this time. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

The Board notes that at the time of the July 2010 Remand, the Veteran was represented by AMVETS.  Subsequently, in October 2010, the Veteran appointed a private attorney as his representative for specific issues which are not currently on appeal.  In September 2011, AMVETS moved to withdraw its representation of the Veteran because he had appointed private counsel.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran and the Veteran has the opportunity to respond within 30 days of receipt.  The Board acknowledges that 38 C.F.R. § 20.608 also indicates the motion should be filed with the Office of the Senior Deputy Vice Chairman.  

In this case, the AMVETS September 2011 letter was received in response to the Board's request for an Informal Hearing Presentation.  AMVETS returned the file indicating that it would not take further action based on its intention to withdraw representation as described above.  The AMVETS letter/motion was sent to the hearing section of the Board and does not indicate whether a copy of the same was sent to the Veteran, as required by 38 C.F.R. § 20.608.  However, the Board finds that the Veteran had actual notification of the AMVETS' letter and withdrawal of representation as follows.  

In March 2012, the Board sent the Veteran a letter asking him to clarify whether he intended to have representation for the issues which are currently before the Board.  The Board explained that the Veteran's 21-22a only authorized his private attorney to represent him on specific issues not currently on appeal to the Board.  The Board also explained that AMVETS had withdrawn its representation and the Board informed the Veteran that he was free to choose another service organization to represent him if he so desired.  The Board informed the Veteran that he had 30 days to respond to the letter and that if no response was received, the Board would assume he was choosing to represent himself.  To date, the Veteran has not responded.  Thus, as the Veteran has been informed of AMVETS motion to withdraw representation for cause due to the Veteran's appointment of private counsel, and the Veteran was given an opportunity to respond to such notification, the Veteran is not prejudiced by the Board finding substantial compliance with the requirements of 38 C.F.R. § 20.608.  The Board hereby grants the AMVETS motion for withdrawal.  Further, as the Veteran has not responded to the Board's letter which explained his available options for representation, the Board will proceed as if the Veteran is representing himself. 

The Veteran filed a notice of disagreement with respect to service connection claims for major depression and erectile dysfunction that were denied in a July 2008 rating decision.  He was issued a statement of the case with respect to these issues in April 2010, but did not file a substantive appeal to appeal this claim to the Board.  The Veteran's private attorney submitted a VA Form 21-22a in October 2010 noting that the attorney was going to represent the Veteran for the service connection claims for major depression, PTSD, and erectile dysfunction.  Even if this could be construed as an attempt to appeal the July 2008 rating decision, it was more than one year after the original denial and not within 60 days of the April 2010 statement of the case.  Therefore, the Board does not have jurisdiction over these matters.

The issues of service connection for major depression, PTSD, and erectile dysfunction have been raised by the record via a VA Form 21-22a submitted in October 2010 by the Veteran's private attorney, but have not recently been adjudicated by the Agency of Original Jurisdiction (AOJ) since the claims were denied in July 2008.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back disorder was incurred in, or caused by, his military service.

2.  The Veteran's left knee disorder was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1 .  The criteria for service connection for a back disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for service connection for a left knee disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a left knee disorder, and a back disorder.  These awards represent a complete grant of the benefits sought on appeal (other than the service connection claim for hypertension addressed in the remand section below).  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran claims that he has low back and left knee disorders that are due to service.  Specifically, regarding his low back, he reported to the August 2010 VA examiner that he was involved in a motor vehicle accident in service and has experienced intermittent low back pain ever since.   Regarding his left knee, he reported to the August 2010 VA examiner that he tripped over another soldier during physical training and injured his left knee.  He complains of weakness in the left knee when he runs and pain approximately three times per month, which lasts for 30 minutes to one hour following exercise.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the regulations cited above, service connection for certain diseases, such as osteoarthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

Service treatment records show that the Veteran was treated for left leg pain in July 1999, and was assessed with left tibia tendonitis.  Service treatment records also document treatment for mechanical back pain, muscle spasms, and a muscle strain requiring a back brace, on several occasions, including September 1996, February 1997, August 1998, and September 1998. 

After the Veteran's June 2004 discharge, the Veteran reported lower back and knee pain since service at a VA examination in February 2006.  X-rays of the knee and back showed no abnormalities.  The Veteran was diagnosed with chronic lumbar strain, and bilateral patellofemoral pain syndrome, left greater than the right.  Subsequent treatment records also show complaints of left knee pain and crepitance. 

Thereafter, an August 2010 VA examiner and author of a June 2011 clarification opinion, explained that the February 2006 diagnoses were for specific, self-limiting, transient conditions common to the active lifestyle of active duty military personnel.  The examiner continued that there was no evidence that the diagnoses did not resolve without sequelae, as is normal for the conditions.  No follow-up treatment was ever documented, which the examiner found is consistent with transient, self-limiting, acute conditions.  The examiner also based his opinion, in part, on VA X-ray results which were normal for the back and knees in February 2006 and August 2010.  

Regarding the low back, the author of the June 2011 opinion also emphasized that in February 2006, on examination, there were normal findings, normal X-rays, and no functional impairments.  Further, the author of the June 2011 opinion noted that despite the February 2006 diagnosis of a chronic lumbar strain, the examiner noted no palpable tenderness to the spine on manipulation or palpation.  Regarding both the low back and the left knee, the June 2011 author explained that pain syndromes are not appropriate compensation and pension findings as they may not be diagnosed via objective findings.    

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a left knee and back disorder and that these conditions are related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he injured his left knee and back in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he injured his left knee and back in service and continues to suffer from left knee and back symptoms after service.  The Veteran's records are internally consistent, as evidenced by the service treatment records noting left tibia tendonitis, mechanical back pain, muscle spasms, and a muscle strain requiring a back brace.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board also finds it significant that the Veteran has sought treatment for his back and left knee since less than two years after separation from service in February 2006 and was assessed as having chronic lumbar strain and patellofemoral syndrome of the left knee at that time.  He also is shown to have crepitance in the left knee in January 2010.

Although the August 2010 VA examiner and author of the June 2011 clarification opinion found that the Veteran did not have a diagnosed condition related to the lumbar spine and left knee, the examiner also found that the previous diagnoses of lumbar strain and patellofemoral strain had been acute and transient and had since improved.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As explained above, the diagnoses rendered at the February 2006 VA examination showed chronic lumbar strain and patellofemoral pain syndrome.  While these diagnoses were later described as specific, self-limiting, transient conditions that had since improved, a diagnosis was nonetheless shown during the appeals period.  Moreover, even though the examiner determined that  pain syndromes are not appropriate compensation and pension findings as they may not be diagnosed via objective findings, the fact of the matter remains that the Veteran was given a diagnosis of back and knee disorder related to his complaints by a medical examiner in 2006.  The severity of the disorder is not relevant in determining the issue of service connection, only whether or not the Veteran has a present disorder related to his military service.  See 38 C.F.R. § 3.303.  

There are no other medical opinions of record addressing the etiology of the left knee and back disorder.  While the June 2011 examiner found that the Veteran did not have a present diagnosis, the examiner also acknowledged that the diagnoses made in 2006 were common to the lifestyle of active military personnel.  Therefore, the examiner, in essence, related the Veteran's complaints to his military service.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is medical evidence of treatment for and diagnosis of a left knee and back disorder since less than two years after separation from service, a medical opinion relating the Veteran's complaints to his active military service, and credible supporting evidence of the occurrence of injuries to the back and knee in service, the Board concludes that the evidence supports the grant of service connection for a low back and left knee disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a low back and left knee disorder is granted.


ORDER

Service connection for a low back disorder is granted. 

Service connection for a left knee disorder is granted.


REMAND

Regarding the claim for service connection of hypertension, a remand is required. 

First, in accordance with the July 2010 remand, the Veteran underwent a VA examination regarding his hypertension in August 2010.  At that time, the VA examiner concluded that the Veteran's hypertension was not related to his military service and that the high blood pressure readings in service were sporadic and not consistent with a diagnosis of hypertension.  A diagnosis of the claimed disorder in service is not required for a finding of service connection, as service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  The VA examiner did not provide any rationale for his determination that the Veteran's current hypertension is not related to service.  The Board acknowledges that the VA examiner provided a clarifying opinion regarding other issues on appeal, in June 2011, but notably, he did not address the issue of hypertension.  As the opinion is not supported by any rationale, the Board finds that the examiner did not comply with the Remand directive and the Veteran is entitled to a clarification opinion from the VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  If the August 2010 VA examiner is not available, the Veteran should be afforded a new VA examination. 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

Further, at the August 2010 VA examination, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this regard, a copy of any SSA award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  

In this case, the Veteran has reported that his benefits are mostly for a psychiatric disability, however, the Board finds that the records may be relevant to his claim for service connection of hypertension.  Specifically, VA outpatient treatment records associated with his psychiatric disability reference the Veteran's complaints of anxiety and that he felt "too nervous" and "too high strung."  See August 2007 VA outpatient treatment record.  As the Veteran's feelings of being high strung and too nervous may be related to high blood pressure, and the outstanding SSA records may contain evidence regarding these complaints, the Board finds that the SSA records are relevant.  

Further, a review of the file reveals that the Veteran has not been furnished the appropriate notice under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), with respect to his claim for hypertension.  Namely, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Thus, the Veteran should be provided with this notice. 

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice addressing the Dingess requirements with respect to his claims for service connection of hypertension. 

2.  Ensure that all of the pertinent treatment records are of record, including any outstanding VA outpatient treatment records dated since 2009.  Any negative response should be noted in the claims file.

3.  Obtain a copy of any Social Security Administration decision granting disability benefits to the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative response should be noted in the claims file.

4.  Upon receipt of the foregoing records, request clarification from the August 2010 VA examiner regarding the questions below.  If the August 2010 VA examiner is not available, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his hypertension disorder.  The entire claims file, to include a complete copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should render an opinion as to the nature of any current hypertension disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hypertension disorder had its onset in or is related to service.  The examiner should address the blood pressure readings in service as well as the Veteran's statements regarding continuous symptoms of high blood pressure beginning in service and continuing since service. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale. 

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Readjudicate the issues on appeal, to include any additional evidence obtained as a result of this Remand that may not have been previously considered.

If any benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


